DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Amendment filed 29 July 2021 has been received and considered.
Claims 1, 3-8, and 10-17 are pending.
This Action is Final.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings were received on 12 March 2019 are acceptable.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 3-5, 8, 10-12, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Oerting et al. (US 20060026569) in view of Schwartz et al. (US 20060161761).
As per claims 1, 8, and 15, Oerting et al. discloses a device, medium and method of verifying an application, the method comprising: storing application codes; loading a part of the application codes into a memory; and verifying the application by using the codes loaded into the memory (see paragraphs [0045]-[0046] hashing the loaded portion of the software for comparison; see also paragraph [0053]).
Oerting et al. discloses verifying hashes of application codes loaded into memory but fails to explicitly disclose reading code that is not loaded into the memory among the application codes; generating a hash A of the codes loaded into the memory and the read code; generating a hash B of the application codes; and verifying the application by comparing the hash B with the hash A.
However, Schwartz et al. teaches reading code that is not loaded into the memory among the application codes; generating a hash A of the codes loaded into the memory and the read code; generating a hash B of the application codes; and verifying the application by comparing the hash B with the hash A (see paragraph [0011] where upon loading a portion of the application the entire application is used to generate a hash which is used in verification).
At a time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to verify the entire application upon loading a portion of the application in the Oerting et al. system.
Motivation, as recognized by one of ordinary skill in the art, to do so would have been to do a single test such that each portion doesn’t need to be checked.
As per claims 3 and 10, the modified Oerting et al. and Schwartz et al. system discloses the verifying comprises: generating a hash C of the codes loaded into the memory; generating a hash D of code corresponding to the codes loaded into the memory among the application codes; and verifying 
As per claims 4 and 11, the modified Oerting et al. and Schwartz et al. system discloses the verifying comprises: generating a hash E of a first code among codes loaded into the memory; generating a hash F of code corresponding to the first code among the application codes; and verifying the application by comparing the hash E with the hash F (see Oerting et al. paragraph [0045] where only certain function calls within the loaded portion are used as part of the verification described in paragraph [0046]).
As per claims 5 and 12, the modified Oerting et al. and Schwartz et al. system discloses the verifying comprises verifying the application by comparing whether the codes loaded into the memory is identical to a code corresponding to the codes loaded into the memory among the application codes (see Oerting et al. paragraph [0046] where the use of a hash ensures the code is identical for the comparison to be true).
As per claim 17, the modified Oerting et al. and Schwartz et al. system discloses combining the codes loaded into the memory and the read code, to generate combined code; and generating the hash A of the combined code (see Oerting et al. paragraphs [0045]-[0046] and Schwartz et al. paragraph [0011]).
Claims 6, 7, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over the modified Oerting et al. and Schwartz et al. system as applied to claims 1 and 8 above, in view of Taylor (US 20180114000).
As per claims 6, 7, 13, and 14, the modified Oerting et al. and Schwartz et al. system discloses the generation hashes for the verification of codes loaded into memory, but fails to explicitly disclose generating a hash C of the codes loaded into the memory; and transmitting the hash C to a security 
However, Taylor teaches generating a hash C of the codes loaded into the memory; and transmitting the hash C to a security server, wherein the transmitting of the hash C to the security server comprises transmitting a sign to the security server together with the hash C, and the sign is a secret key that is used by the security server and a device including the memory (see paragraphs [0008]-[0019] and [0047]).
At a time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to transmit the hashes of the modified Oerting et al. and Schwartz et al. system to a server.
Motivation to do so would have been for the client to attest the authenticity of its software to the server to access secure information (see Taylor paragraph [0047]).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over the modified Oerting et al. and Schwartz et al. system as applied to claim 1 above, and further in view of Kiehtreiber et al. (US 7103779).
As per claim 16, the modified Oerting et al. and Schwartz et al. system discloses the generating hashes of the segments and generating a hash of the entire code, but fails to explicitly disclose generating respective hashes of the codes loaded into the memory; generating a hash of the read code; and combining the respective hashes of the codes loaded into the memory and the hash of the read code, to generate the hash A.
However, Kiehtreiber et al. teaches generating respective hashes of the codes loaded into the memory; generating a hash of the read code; and combining the respective hashes of the codes loaded 
At a time before the effective filing date of the invention, it would have been obvious to combine the segments of loaded and read code into a single hash in the modified Oerting et al. and Schwartz et al. system.
Motivation, as recognized by one of ordinary skill in the art, to do so would have been to allow for the verification of both the entire code and each individual sections of code.

Response to Arguments
Applicant's arguments filed 29 July 2021 have been fully considered but they are not persuasive. Applicant argues that Schwartz et al. fails to teach the limitations of, for example, previously pending claim 2 (now incorporated into claim 1).
With respect to this argument, it is first noted that Applicant argues against the references individually. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  More specifically, in the combination as put forth above, a portion of code is loaded and in response a verification is performed (see Oerting et al. paragraphs [0045]-[0046] and [0053]) and this verification is performed on the entire code (as opposed to only the loaded code) as taught by Schwartz et al., for example, in paragraph [0011].  This verification is done by loading the entire code in order to calculate a hash on this entire code; the calculated hash is then compared to a stored hash.  In order to verify the entire code any portion that was already loaded and any portion not loaded must both be read to be part of the hash calculation in order to perform verification of the code.  Therefore, the combination, as put forth above, of Oerting et al. and Schwartz et al. teaches each and every limitation of amended claim 1.  It is further noted that in the situation 
Any additional arguments not specifically addressed are moot in view of the above response.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: the remaining references put forth on the PTO-892 form are directed to the verification of application codes loaded into memory.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J PYZOCHA whose telephone number is (571)272-3875.  The examiner can normally be reached on Monday-Thursday 7:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571) 270-3618.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/Michael Pyzocha/               Primary Examiner, Art Unit 2419